Title: From Thomas Jefferson to Van Damme, 3 May 1789
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van



Monsieur
à Paris ce 3me. Mai 1789.

Les livres que vous avez eu la bonté de m’expedier me sont parvenus avanthier en assez bon etat. J’ai l’honneur de vous envoyer actuellement un ordre à Messieurs Van Staphorst de vous en payer le montant, c’est à dire la somme de cent soixante et dix florins quinze sols. Comme je compte de partir tout-de-suite pour l’Amerique, je vous prie de considerer comme non-avenues les parties des commissions que je vous ai donné de tems à autre et que vous n’avez pu encore remplir. Je suis avec beaucoup de consideration Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

